EXHIBIT 10.54


exhibit1054libbytrans_image2.jpg [exhibit1054libbytrans_image2.jpg]




Sysco Corporation
1390 Enclave Parkway
Houston, Texas 77077
Telephone: 281-584-1390
Personal & Confidential






January 29, 2019




Russell Libby
14706 Cindywood Drive
Houston, Texas 77079


Re:    Employment with Sysco Corporation


Dear Russell:


I wanted to take this opportunity to summarize the benefits you will be eligible
for upon your departure from the Company, subject to the terms of this letter
agreement (the “Agreement”).


Timing of Your Departure: Your last date of employment will be June 29, 2019
(the “Separation Date”). During the period between February 1, 2019 and the
Separation Date (referred to herein as the “Transition Period”), you will remain
employed in an advisory capacity.


Effective February 1, 2019 you will no longer be an officer of Sysco Corporation
or a participant in the Management Incentive Plan (MIP). Because you will no
longer be an MIP participant, you will cease participation in the Disability
Income Plan and any additional group life and accidental death and dismemberment
benefits that have been in effect for you as a member of the plan. In addition,
you will cease participation in the Management Savings Plan and any associated
salary/incentive deferrals will end. During the period between February 1, 2019
and the Separation Date, you will remain eligible for your base pay and other
non-MIP benefits.


You will remain eligible for a Fiscal Year 2019 (FY19) Annual Incentive, minus
legally required federal and state payroll deductions (“Annual Incentive”) to
the extent the criteria for payment of such Annual Incentive are satisfied.  For
purpose of any Strategic Bonus Objective component of the FY19 Annual Incentive,
you will be considered to have achieved this component at 100% of the target. 
The FY19 Annual Incentive will




--------------------------------------------------------------------------------




be calculated on the same basis and made payable at the same time as all other
FY19 Annual Incentives.


Should you accept alternative employment during the Transition Period, your
Separation Date will be accelerated to coincide with your acceptance of such
employment. For clarity, the Transition Period will end the earlier of the
Separation Date or upon your acceptance of alternative employment. Similarly,
should Sysco determine that you have violated your obligations to the company
under the Code of Conduct or other company policies, your Separation Date may be
accelerated prior to June 29, 2019 in the Company’s sole discretion. Nothing
herein shall alter the at-will nature of your employment during the Transition
Period.


In order to be eligible for continued employment during the Transition Period,
you must timely execute this Agreement and the enclosed General Release. The
General Release will not become effective until you sign it and the applicable
seven-day revocation period has expired. You will have until February 21, 2019
to execute this Agreement and the General Release and if you do not execute this
Agreement and the General Release by February 21, 2019 (or if you revoke your
signature on the General Release after signing), your employment will end
without a Transition Period. You are advised to consult an attorney prior to
executing the General Release.


Separation Benefits: Assuming a June 29, 2019 Separation Date, you will be
eligible for the benefits described herein, contingent upon your compliance with
the terms of this Agreement, including, but not limited to, your timely
execution, without revocation, of an Additional Release (the “Additional
Release”) which will be provided to you on or about the Separation Date:


Separation Payment: You will be eligible for a one-time lump sum severance
payment in the amount of $364,583, less applicable taxes and deductions (the
“Severance Payment”). The Severance Payment will not be considered compensation
under any compensation or benefit plan sponsored or maintained by Sysco and will
be in lieu of any payment to which you otherwise would have been entitled under
any plan or program maintained by, or any agreement with, Sysco or any related
or affiliated entity. You will not be eligible for any other severance payment
except as described herein, and there will be no duplication of benefits. The
Severance Payment will be made as soon as practicable but no later than thirty
(30) days following the effective date of an executed Release.


Company-Subsidized Health Insurance Coverage: You will be eligible to receive
Company-Subsidized Health Care Coverage, in accordance with the terms provided
herein. Provided that your eligible dependents, if any, are participating in
Sysco’s group health, dental and vision plans on the Separation Date and elect
on a timely basis to continue that participation in some or all of the offered
plans through the federal law commonly known as “COBRA,” Sysco will cover the
entire premium cost for COBRA continuation (the “Company-Subsidized Health
Coverage”). You shall continue to be eligible for the Company-Subsidized Health
Coverage until the earlier to occur of (1) the date twelve (12) months after
your active employee coverage ends; or (2) the date you are eligible to enroll
in the health, dental and/or vision plans of another employer. Your continued
access to the Company-Subsidized Health Care




--------------------------------------------------------------------------------




Coverage is dependent on you and your dependents continuing to be eligible to
participate in Sysco’s offered plans through COBRA. You agree to notify Sysco
promptly if you are eligible to enroll in the plans of another employer or if
you or any of your dependents cease to be eligible to continue participation in
Company plans through COBRA. You will receive information under separate cover
regarding the COBRA enrollment process.


In order to receive the Separation Payment and Company-Subsidized Health
Coverage (the “Separation Benefits”), you must execute an Additional Release on
a timely basis. You will have at least twenty-one (21) days following your
Separation Date to consider the Additional Release. As described more fully in
the Additional Release, you have seven days following the date you execute the
Additional Release to revoke your signature by delivering a written revocation
to Eve McFadden, Vice President & Associate General Counsel, Employment &
Litigation at fax number (281) 584-2510. The Additional Release will not become
effective until you sign it and the seven-day revocation period has passed
without you having exercised your right to revoke your signature. You will have
until July 31, 2019 to execute the Additional Release and if you do not execute
the Additional Release or if you revoke the Additional Release after you execute
it, this Agreement will be null and void. You are advised to consult an attorney
prior to executing the Additional Release.


Your eligibility for continued employment during the Transition Period and for
the Separation Benefits is contingent upon your compliance with all ongoing
obligations to the Company during the Transition Period, including those
regarding the use and protection of confidential information, restrictions on
solicitation of employees and customers, assignment of inventions and
intellectual property, restrictions on competitive activities and compliance
with the Sysco Code of Conduct. In addition, you will no longer be eligible for
the Separation Benefits described herein in the event you exit the company prior
to the Separation Date.


Post-Employment Restrictions: Your receipt of the Separation Benefits is also
contingent upon your adherence to your ongoing obligations to the Company
regarding intellectual property, confidential information to which you had
access by virtue of your employment, restrictions on competitive activities, and
non-solicitation of employees and customers, including, but not limited to the
restrictions contained in any existing noncompetition agreement with the
Company. Failure to comply with restrictions on your post-employment activities
entitles Sysco to cease any remaining benefits owed to you under this Agreement.


Career Transition Services: You are immediately eligible for executive
outplacement services using a vendor of Sysco’s choice.


Other Compensation and Benefits: All other compensation and benefits will be
governed by the terms of the applicable plans and programs. You will be paid for
any earned but unused vacation at the time of your separation from employment,
and you also will be reimbursed for eligible business expenses that you incurred
during the course of your employment per Company policy. The automatic company
contribution under the 401(k) plan will continue through your termination date,
but you will not be eligible for the 50% company match for 2019 because you will
not be employed




--------------------------------------------------------------------------------




by Sysco at the end of calendar 2019.  You are not eligible for a company match
under the MSP for calendar year 2019.  Distributions from your 401k and MSP
balances will be governed by the terms of each plan and any applicable
distribution elections you have made.
Long Term Incentive and Equity Awards: Vesting of any long-term incentives
(including but not limited to stock options, restricted stock units (RSUs) and
performance share units (PSUs)) will cease upon your separation from employment
and any unvested long-term incentives are canceled immediately. Vested stock
options must be exercised by the dates specified in the award agreements.
Assuming a June 29, 2019 Separation Date, you will be eligible for any earned
FY17 Performance Share Unit award. Your FY18 and FY19 PSU awards will be
forfeited. Should you exit the company prior to June 29, 2019, your FY17 PSU
aware will also be forfeited.


Please sign below and return an executed original of this Agreement to me by
February 21, 2019 to acknowledge your understanding of the terms and conditions
above.


Sincerely,


/s/Tom Bené


Tom Bené
Chairman, President & Chief Executive Officer


Enclosure


cc:
Paul Moskowitz – Executive Vice President, Human Resources

Erin Packwood – Vice President, Total Rewards & Engagement
Scott Stone –Vice President, Financial Reporting




AGREED:


I have read, understand, and agree to the terms and conditions set forth in the
letter agreement from Tom Bené dated January 29, 2019 (the “Agreement”).






/s/Russell Libby_____________
Russell Libby


2/21/19____________________
Date


